Order declaring appellant’s election null and void, declaring respondent elected, and restraining appellant from performing the duties, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, without costs, the status quo as of the time before election to remain until the trial of the action; and it is hereby directed that this cause be placed at the head of the Special Term calendar for immediate trial. In our opinion, although the learned Special Term had jurisdiction of the subject-matter of this action (Boston B. B. Assn. v. Brooklyn B. B. Club, 37 Misc. 521), it was without authority to make, in advance of the trial and before issue joined, an order which is in the nature of a judgment finally determining the action and granting plaintiff the entire relief prayed for in his complaint. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur. Settle order on notice.